Citation Nr: 0729206	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-07 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by vertigo. 

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1958 to 
January 1961.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.   

A Board videoconference hearing was scheduled in May 2007; 
however, an April 2007 RO report of contact indicated that 
the veteran was unable to attend due to a physical ailment.  
Another Board video conference hearing was scheduled in June 
2007; however, the veteran submitted a request to reschedule 
because of recent surgery.  Lastly, the veteran was scheduled 
for a Board video conference hearing in August 2007; however, 
the veteran failed to appear and has not submitted a request 
for a new hearing.      

The Board notes that it also appears that in June 2007, the 
veteran indicated that he
wanted to change his representative, but a new VA form 21-22 
was not submitted
so the Colorado Division of Veterans Affairs is still on 
record as the veteran's
representative.
.  

FINDINGS OF FACT

1.  Benign positional vertigo manifested during the veteran's 
active duty service.

2.  The veteran does not currently suffer from Meniere's 
disease. 


CONCLUSIONS OF LAW

1.  Benign positional vertigo was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Meniere's disease was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
Meniere's disease and vertigo, to include as secondary to his 
service-connected bilateral hearing loss and tinnitus.  The 
Board recognizes that Meniere's disease and vertigo are two 
separate disabilities.  However, it appears that the veteran 
is claiming the same symptoms, such as dizziness and 
imbalance, are related to both disabilities.  Essentially, he 
is basically describing the same disability pictures and 
applying two different names.  Thus, the Board will address 
these disabilities as one issue.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, the Board notes that service connection is warranted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  
 
Service medical records showed that the veteran suffered from 
hearing loss and tinnitus while in service due to acoustic 
trauma.  However, there are no reports of dizziness.  A 
November 1960 service examination prior to discharge 
evaluated the veteran's neurologic function as clinically 
normal, but noted deafness.    

After service, a September 1968 rating decision granted 
service connection for right ear hearing loss only, as the 
veteran still had normal hearing in the left ear.  In 
September 2002, the veteran was afforded a VA audiological 
examination.  The claims file and case history were reviewed.  
The examiner found mild sloping to moderately severe 
sensorineural hearing loss bilaterally.  The veteran reported 
constant bilateral tinnitus characterized as a high pitch 
ringing, which was consistent with noise induced hearing 
loss.  The examiner noted that a progress note mentioned 
"acoustic trauma" while veteran was on firing range.  
Therefore, the examiner opined that it was at least as likely 
as not that the veteran's hearing loss and tinnitus were 
service related.  Thus, in an October 2002 rating decision, 
the RO granted service for tinnitus and bilateral hearing 
loss. 

Subsequent VA treatment records showed complaints of 
dizziness and imbalance.  Specifically, a July 2003 VA 
treatment record showed dizziness/imbalance, not completely 
consistent with true vertigo.  The examiner also noted likely 
not Meniere's disease.  Another treatment record showed that 
the veteran indicated that he has had constant vertigo since 
discharge.  The treatment record further indicated that the 
veteran had fallen and lost a front tooth due to vertigo.  A 
January 2004 treatment record also provided that the veteran 
had hearing loss with tinnitus and vertigo.  VA treatment 
records also listed Meniere's disease under past medical 
history.  

The veteran was afforded a VA neurological examination in 
November 2006.  The claims file was reviewed.  The veteran 
gave a history of being in a training landmine accident in 
1958.  He was blown approximately 30 feet in the air and 
suffered some loss of consciousness, hearing loss and 
tinnitus.  The veteran indicated that his dizziness and 
imbalance date back to that time.  The examiner stated that 
the medical findings and history were not consistent with 
Meniere's disease.  Rather, the examiner diagnosed the 
veteran with benign positional vertigo and found that this 
disability was more likely than not related to the training 
accident in 1958.   The examiner stated that although there 
are no records of dizziness in the claims file, the veteran 
did describe a significant trauma that would be sufficient to 
cause benign positional vertigo.  The examiner noted that the 
findings on HPD and VNG testing, while not completely 
diagnostic for benign positional vertigo, were sufficiently 
consistent with this diagnosis, and the fact that the veteran 
had improvement with Epley maneuvers with canalith, 
repositioning, suggested that this was indeed the etiology.  
The examiner then noted that the veteran's headaches and 
temporal artery tenderness were more likely than not a 
separate phenomenon.  

Therefore, based on the evidence of record, the Board finds 
that service connection is warranted for benign positional 
vertigo.  While service medical records do not describe the 
landmine training accident described by the veteran, the 
records do support that the veteran suffered acoustic trauma 
in 1958.  Further, the September 2002 VA audiological 
examination acknowledged that the veteran suffered acoustic 
trauma in service and that the veteran's hearing loss and 
tinnitus were service related.  The veteran has consistently 
claimed that his vertigo manifested at the same time from the 
same incident as his hearing loss and tinnitus, which are 
service-connected.  Moreover, although the November 2006 VA 
examiner related the veteran's benign positional vertigo to a 
1958 incident that is not clearly documented in the service 
medical records, the Board still finds that this opinion has 
a high probative value as it does indicate that the etiology 
of the veteran's disability is related to some sort of 
trauma, and acoustic trauma is clearly documented in the 
service medical records.  Thus, when resolving all benefit of 
doubt in the veteran's favor, the Board concludes that 
service connection for benign positional vertigo is 
warranted.  38 U.S.C.A. § 5107(b).  

The Board notes that while VA treatment records showed a past 
medical history of Meniere's disease, there has been no 
current medical diagnosis of Meniere's disease.  A medical 
examiner has found the veteran's symptoms to be inconsistent 
with Meniere's disease.  As noted above, the veteran's 
symptoms have been diagnosed as benign positional vertigo.  
As there is no medical evidence of current Meniere's disease, 
service connection for this particular disorder is not 
warranted. 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for vertigo, the satisfaction of VCAA requirements 
is rendered moot.  With regard to the claim of service 
connection for Meniere's disease, the Board notes that a VCAA 
letter was furnished to the veteran in July 2003, prior to 
the rating decision which gives rise to this appeal.  After 
reviewing the July 2003 letter, the Board is satisfied that 
the veteran was adequately informed of all VCAA provisions 
regarding the types of evidence necessary to substantiate his 
claim and the duties of the veteran and VA in furnishing 
evidence.  The veteran has been afforded a VA examination.  
Further, an attachment to a May 2007 letter informed the 
veteran of the criteria for establishing an effective date 
and disability rating.  Under the circumstances of this case, 
no useful purpose would be served by delaying appellate 
review for any additional VCAA notice.  




ORDER

Service connection for benign positional vertigo is 
warranted.  To this extent, the appeal is granted. 

Service connection for Meniere's disease is not warranted.  
To this extent, the appeal is denied.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


